--------------------------------------------------------------------------------

Exhibit 10.1
 
JOINDER TO AMENDED AND RESTATED REVOLVING CREDIT,
TERM LOAN AND SECURITY AGREEMENT, AND SECOND AMENDMENT TO PLEDGE AGREEMENT


This JOINDER TO AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN AND SECURITY
AGREEMENT AND SECOND AMENDMENT TO PLEDGE AGREEMENT (this “Joinder”), dated as of
December 31, 2012, is by and between SUNDANCE HELICOPTERS, INC., a Nevada
corporation (“Sundance”), and KEYBANK NATIONAL ASSOCIATION, a national banking
association, as administrative agent for the Lenders under the Loan Agreement
(defined below) (in such capacity, “Agent”).


Recitals


 
A.
AIR METHODS CORPORATION, a Delaware corporation (“AMC”), entered into that
certain Stock Purchase Agreement dated December 20, 2012 among AMC, Sundance,
The Eisenreich Family Trust u/a/d 7/9/90, The John A. Sullivan Trust u/a/d
4/12/2002, The Granquist 2004 Trust u/a/d 3/26/2004 and, for certain purposes
only, Richard Eisenreich, John A. Sullivan and James A. Granquist (the “Sundance
Acquisition Agreement”).

 
 
B.
AMC, ROCKY MOUNTAIN HOLDINGS, L.L.C., a Delaware limited liability company,
MERCY AIR SERVICE, INC., a California corporation, LIFENET, INC., a Missouri
corporation, FSS AIRHOLDINGS, LLC, a Delaware limited liability company, CJ
SYSTEMS AVIATION GROUP, INC., a Pennsylvania corporation, SPECIAL JET SERVICES,
LLC, a Delaware limited liability company, AIR METHODS TRANSPORT COMPANY, a
Delaware corporation, OF AIR HOLDINGS CORPORATION, a Delaware corporation,
OMNIFLIGHT HELICOPTERS, INC., a Texas corporation, OMNIFLIGHT HELICOPTER
SERVICES, INC., a Delaware corporation, OMNI TRANSPORT SYSTEMS, ALABAMA, LLC, a
Nevada limited liability company, OMNI TRANSPORT SYSTEMS, CHARLESTON, LLC, a
Nevada limited liability company, NATIVE AIR SERVICES, INC., a Nevada
corporation, NATIVE AMERICAN AIR AMBULANCE, INC., a Nevada corporation, NATIVE
AMERICAN AIR AMBULANCE, LLC, a Delaware limited liability company, ENCHANTMENT
AVIATION, INC., a New Mexico corporation, OTS (SUB), LLC, an Alabama limited
liability company, and UNITED ROTORCRAFT SOLUTIONS, LLC, a Texas limited
liability company, as borrowers and debtors (each individually, an “Existing
Borrower” and collectively, the “Existing Borrowers”), Agent, PNC BANK, National
Association, as a Lender, as Joint Lead Arranger and Documentation Agent,  BBVA
COMPASS BANK, as a Lender, as Joint Lead Arranger and Co-Syndication Agent, BANK
OF AMERICA, N.A., as a Lender, as Joint Lead Arranger and Co-Syndication Agent
and the other Lenders thereunder are party to an Amended and Restated Revolving
Credit, Term Loan and Security Agreement dated as of July 5, 2011, as amended by
that certain Joinder and Amendment No. 1 to Amended and Restated Revolving
Credit, Term Loan and Security Agreement, dated as of August 1, 2011, and
further amended by that certain Amendment No. 2 to Amended and Restated
Revolving Credit, Term Loan and Security Agreement, dated as of December 14,
2012 (together, the “Loan Agreement”).

 
 
 

--------------------------------------------------------------------------------

 
 
 
C.
AMC desires to close on the transactions contemplated by the Sundance
Acquisition Agreement and cause Sundance to become a borrower and debtor under
the Loan Agreement on the terms and conditions described in this Joinder.

 
Any capitalized terms used but not defined in this Joinder shall have the
meanings given to such terms in the Loan Agreement.
 
Agreement


1.           Sundance Joined as Borrower Under Loan Agreement.  Sundance, for
good and valuable consideration received and intending to be legally bound,
acknowledges and agrees that, effective upon the execution and delivery of this
Joinder, does hereby join, on a joint and several basis, and for all purposes
become a Borrower under the Loan Agreement, and fully assumes and otherwise is
entitled to and becomes obligated and liable for and undertakes to perform, all
rights, benefits, burdens, obligations and liabilities of a Borrower under the
Loan Agreement.
 
2.           Representations, Warranties, and Covenants.  Sundance joins and
makes, as to itself and as of the date of this Joinder, each of the
representations and warranties made by the Existing Borrowers in Article VI of
the Loan Agreement and agrees to the covenants set forth in the Loan
Agreement.  Any disclosures and exceptions to such representations and
warranties that otherwise would be disclosed in the Schedules to the Loan
Agreement are disclosed in the corresponding Schedules attached to this Joinder
and shall be deemed, for purposes of this Joinder and by virtue of having been
set forth in the Schedules attached to this Joinder, to have been set forth in
the Schedules attached to the Loan Agreement.
 
3.           Grant of Security Interest.  Sundance hereby grants to Agent, for
the benefit of the Lenders, a security interest in, and a Lien on, the following
property of Sundance wherever located and whether now owned or hereafter
acquired:
 
  (a)           All Accounts (other than any governmental Accounts that are not
legally assignable by Sundance), Inventory, general intangibles, payment
intangibles, chattel paper, documents, and instruments, whether or not
specifically assigned to Agent or any Lender, automotive equipment, motor
vehicles and fixtures;
 
  (b)           All guaranties, collateral, liens on, or security interests in,
real or personal property, leases, letters of credit, and other rights,
agreements, and property securing or relating to payment of Accounts;
 
  (c)           All rights to receive the surplus funds, if any, which are
payable to Sundance following the termination of any Pension Plan and the
satisfaction of all liabilities to participants and beneficiaries under such
Pension Plan in accordance with applicable law;
 
  (d)          All trademarks, trademark rights, patents, patent rights,
intellectual property licenses and permits, trade names, trade name rights, and
approvals, together with all income, royalties, damages and payments now and
hereafter due and payable thereunder with respect thereto;
 
 
2

--------------------------------------------------------------------------------

 
 
  (e)           Equipment, whether or not affixed to realty, including
Unencumbered Aircraft and equipment located thereon but excluding any Aircraft
that is not an Unencumbered Aircraft;
 
  (f)           All sale, service, performance and equipment lease contracts as
to which Sundance is lessee, agreements and grants (whether written or oral),
and any other contract (whether written or oral) between Sundance and any third
party (except for any real property leases, or any equipment leases that do not
allow an assignment of such leases by their terms, neither of which shall be
Collateral);
 
  (g)          The entire goodwill and all product lines of Sundance’s
businesses and other general intangibles, including, without limitation,
know-how, trade secrets, customer lists, proprietary information, inventions,
methods, procedures and formulae in connection with the use of and symbolized by
the trademarks of Sundance;
 
  (h)          All books, records, ledger cards, data processing records,
computer software, and other property at any time evidencing or relating to
Collateral;
 
  (i)           All cash, cash equivalents, monies, securities (including all
stock of any Affiliate owned by Sundance (provided that with respect to any
Foreign Subsidiary, such pledge shall be limited to sixty-five percent (65%) of
such Foreign Subsidiary’s outstanding voting stock and stock equivalents and one
hundred percent (100%) of such Foreign Subsidiary’s outstanding non-voting stock
and stock equivalents), whether now owned or hereafter formed or acquired, and
all proceeds thereof, and other property now or hereafter held, or received by,
or in transit to, the Agent or any Lender from or for Sundance, and all of
Sundance's investment property and financial assets (as each is defined in the
UCC)), deposit accounts, credits, and balances with Agent or any Lender existing
at any time;
 
  (j)            All parts (other than parts included in the purchase of
Aircraft that is the subject of a Permitted Encumbrance), accessories,
attachments, special tools, additions, replacements, substitutions, and
accessions to or for all of the foregoing;
 
  (k)           All Commercial Tort Claims; and
 
  (l)            All proceeds and products of all of the foregoing in any form,
including, without limitation, amounts payable under any policies of insurance
insuring the foregoing against loss or damage, and all increases and profits
received from all of the foregoing;
 
provided, however, the Collateral shall not include any rights or interests of
Sundance under any licenses, leases or other contracts if and to the extent that
the granting of a security interest in such licenses, leases or contract is
prohibited as a matter of law (as opposed to a contractual prohibition);
provided, further, (i) if any such prohibition is no longer effective, a
security interest therein in favor of Agent shall automatically arise hereunder
without any further action on the part of Sundance or Agent and (ii) nothing
contained herein shall be deemed to limit, impair or otherwise affect Agent's
security interest in any rights or interests of Sundance in or to monies due or
to become due under any such agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
4.           Indebtedness Secured.  The Security Interest secures payment of any
and all Indebtedness and the performance of all obligations and agreements of
Sundance to Agent or any Lender under this Joinder or any other Transaction
Documents, whether now existing or hereafter incurred or arising, of every kind
and character, primary or secondary, direct or indirect, absolute or contingent,
sole, joint or several, and whether such Indebtedness is from time to time
reduced and thereafter increased, or entirely extinguished and thereafter
reincurred, including, without limitation:  (a) all Advances under the Revolving
Line of Credit, the Revolving Notes, and the Swingline Note, and all
Indebtedness under any Letters of Credit, including Reimbursement Obligations;
(b) all amounts owed under the Term Loan and the Term Notes; (c) all interest
which accrues on any Indebtedness, until payment of such Indebtedness in full,
including, without limitation, all interest provided for under this Agreement or
any other Transaction Documents; (d) all other monies payable by Sundance, and
all obligations and agreements of Sundance to Lenders, pursuant to the
Transaction Documents; (e) all Product Obligations; and (f) all monies payable
by any Third Party, and all obligations and agreements of any Third Party to
Agent or any Lender, pursuant to any of the Transaction Documents.
 
5.           Notes.  Pursuant to the Loan Agreement and in connection with this
Joinder, the outstanding Amended and Restated Term Notes, Amended and Restated
Revolving Notes and Amended and Restated Swingline Note are being replaced with
Second Amended and Restated Term Notes, Second Amended and Restated Revolving
Notes and a Second Amended and Restated Swingline Note, which amended notes add
Sundance as maker, and such notes are the Term Notes, Revolving Notes and the
Swingline Note, respectively, as defined in the Loan Agreement.
 
6.           Pledge Agreement. The Pledge Agreement is amended by deleting
Schedule I to the Pledge Agreement in its entirety and inserting in lieu thereof
Schedule I attached hereto.
 
7.           Conditions Precedent.  The terms of this Joinder shall become
effective only when each of the following conditions has been completely
satisfied as determined by Agent in its sole discretion:
 
     (a)            Documents.  Agent shall have received this Joinder duly
executed and delivered by Sundance and Agent; and
 
 (b)           Conditions set forth in Consent Letter.  Each of the conditions
set forth in the Consent Letter, dated December 20, 2012, delivered by Lenders
to Borrowers, shall have been satisfied or waived in writing by Agent.
 
8.          Waiver of Claims.  Sundance and the Existing Borrowers hereby agree
that this Joinder is a reasonable agreement among the parties in connection with
the current facts and circumstances related to Sundance’s business and is in
keeping with the tenor of the Loan Agreement, Sundance and the Existing
Borrowers hereby completely and generally waive, release, remise, acquit and
forever discharge the Lenders and their respective affiliates, present and past
officers, directors, agents, attorneys, predecessors, successors, insurers,
parent, subsidiary and sibling corporations and entities, and assigns
(collectively, the “Bank Releasees”) of and from any and all past and present
claims, damages or causes of action arising or relating in any way to the
actions of the Bank Releasees relating to the Loan Agreement, this Joinder, the
Transaction Documents or any other agreement among the parties, which Sundance
or the Existing Borrowers ever had or now has against the Bank Releasees, or any
of them.
 
 
4

--------------------------------------------------------------------------------

 
 
9.           Miscellaneous.
 
  (a)           No modification, rescission, waiver, release, or amendment of
any provision of this Joinder shall be made, except by a written agreement
signed by Sundance and a duly authorized officer of Agent.
 
  (b)           This Joinder may be executed in any number of counterparts, and
by Agent and Sundance on separate counterparts, each of which, when so executed
and delivered, shall be an original, but all of which shall together constitute
one and the same Joinder.
 
  (c)           The provisions of this Joinder are independent of, and separable
from, each other, and no such provision shall be affected or rendered invalid or
unenforceable by virtue of the fact that for any reason any other such provision
may be invalid or unenforceable in whole or in part. If any provision of this
Joinder is prohibited or unenforceable in any jurisdiction, such provision shall
be ineffective in such jurisdiction only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable nor render prohibited or unenforceable such provision in any other
jurisdiction.
 
  (d)           The terms of this Joinder, the Loan Agreement and the
Transaction Documents shall be cumulative except to the extent that they are
specifically inconsistent with each other, in which case the terms of this
Joinder shall prevail.
 
  (e)           This Joinder, the Loan Agreement, and the other Transaction
Documents constitute the entire agreement and understanding between the parties
hereto with respect to the transactions contemplated hereby and supersede all
prior negotiations, understandings, and agreements among such parties with
respect to such transactions, including, without limitation, those expressed in
any commitment letter delivered by Lenders to Sundance.
 
  (f)           THIS JOINDER, AND THE TRANSACTIONS EVIDENCED HEREBY, SHALL BE
GOVERNED BY, AND CONSTRUED UNDER, THE INTERNAL LAWS OF THE STATE OF COLORADO,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW, AS THE SAME MAY FROM TIME TO
TIME BE IN EFFECT, INCLUDING, WITHOUT LIMITATION, THE UNIFORM COMMERCIAL CODE AS
IN EFFECT IN THE STATE.
 
  (g)           SUNDANCE AND AGENT AGREE THAT ANY ACTION OR PROCEEDING TO
ENFORCE, OR ARISING OUT OF, THE TRANSACTION DOCUMENTS MAY BE COMMENCED IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF COLORADO, AND
BORROWERS WAIVE PERSONAL SERVICE OF PROCESS AND AGREE THAT A SUMMONS AND
COMPLAINT COMMENCING AN ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE PROPERLY
SERVED AND SHALL CONFER PERSONAL JURISDICTION IF SERVED BY REGISTERED OR
CERTIFIED MAIL TO BORROWERS, OR AS OTHERWISE PROVIDED BY THE LAWS OF THE STATE
OR THE UNITED STATES.
 
 
5

--------------------------------------------------------------------------------

 
 
  (h)           SUNDANCE AND AGENT HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY BORROWERS OR AGENT MAY HAVE IN
ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THE
TRANSACTION DOCUMENTS OR THE TRANSACTIONS RELATED THERETO. BORROWERS REPRESENT
AND WARRANT THAT NO REPRESENTATIVE OR AGENT OF ANY LENDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT ANY LENDER WILL NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THIS RIGHT TO JURY TRIAL WAIVER. BORROWERS ACKNOWLEDGE THAT
AGENT HAS BEEN INDUCED TO ENTER INTO THIS JOINDER BY, AMONG OTHER THINGS, THE
PROVISIONS OF THIS PARAGRAPH.
 
  (i)           ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR
TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT, INCLUDING PROMISES TO EXTEND OR
RENEW SUCH DEBT, ARE NOT ENFORCEABLE. TO PROTECT YOU (BORROWERS) AND US (AGENT)
FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THE TRANSACTION DOCUMENTS, WHICH ARE THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.
 
[signature page follows]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Joinder as of the date first
above written.
 

 
SUNDANCE HELICOPTERS, INC.
           
By:
/s/ Trent J. Carman
 

 
Name:
Trent J. Carman
   
Title:
Assistant Secretary
 

 

 
Address:
 
7301 South Peoria Street
 
Englewood, Colorado 80112
 
Attn:
Trent J. Carman
 
Phone:
303-792-7591
 
Facsimile:
303-790-4780



Acknowledged and Agreed:


AIR METHODS CORPORATION,
MERCY AIR SERVICE, INC.,
LIFENET, INC.,
FSS AIRHOLDINGS, LLC,
CJ SYSTEMS AVIATION GROUP, INC.,
SPECIAL JET SERVICES, LLC,
AIR METHODS TRANSPORT COMPANY,
UNITED ROTORCRAFT SOLUTIONS, LLC,
OF AIR HOLDINGS CORPORATION,
OMNIFLIGHT HELICOPTERS, INC.,
OMNIFLIGHT HELICOPTER SERVICES, INC.,
OMNI TRANSPORT SYSTEMS, ALABAMA, LLC,
OMNI TRANSPORT SYSTEMS, CHARLESTON, LLC,
NATIVE AIR SERVICES, INC.,
NATIVE AMERICAN AIR AMBULANCE, INC.,
NATIVE AMERICAN AIR AMBULANCE, LLC,
ENCHANTMENT AVIATION, INC. AND
OTS (SUB), LLC
 
By:
/s/ Trent J. Carman
 

Name:
Trent J. Carman
 
Title:
Chief Financial Officer
 



ROCKY MOUNTAIN HOLDINGS, L.L.C.
 
by: Air Methods Corporation, its sole member
 

 
By:
/s/ Trent J. Carman
 

Name:
Trent J. Carman
 
Title:
Chief Financial Officer
 



 
 

--------------------------------------------------------------------------------

 



 
AGENT:
     
KEYBANK NATIONAL ASSOCIATION
     
By:
/s/ Michelle K. Bushey
 

 
Name:
Michelle K. Bushey
   
Title:
Senior Vice President
 






--------------------------------------------------------------------------------